                          1:16-cv-01366-JEH # 227          Page 1 of 3
                                                                                                    E-FILED
                                                   Monday, 23 November, 2020 02:13:40 PM
                      IN THE UNITED STATES DISTRICT COURT Clerk, U.S. District Court, ILCD
                      FOR THE CENTRAL DISTRICT OF ILLINOIS



 CORDELL SANDERS,

                        Plaintiff,                      Case No. 16-cv-01366-JEH

        v.

 ANDREA MOSS, et al.,

                        Defendants.




                                      NOTICE OF APPEAL

       Notice is hereby given that Plaintiff Cordell Sanders in Civil Action No. 16-cv-01366,

appeals to the United States Court of Appeals for the Seventh Circuit from the judgment entered

on September 30, 2020 (Dkt. 224), and from all rulings, proceedings, orders, findings, and

decisions (whether oral or written) interlocutory thereto or underlying that judgment, including

but not limited to, the district court’s September 24, 2020 order granting the Motion for

Sanctions of Defendants Jeffreys, Kennedy, Marano and Melvin (Dkt. 223), as well as the

district court’s October 29, 2020 order denying Plaintiff’s motion to alter or amend the judgment

under Federal Rule of Civil Procedure 59(e) (text order re: Dkt. 226).



 Dated: November 23, 2020                      Respectfully submitted,

                                               CORDELL SANDERS


                                               By: /s/ Kevin R. Oliver
                                                   One of His Attorneys
                                                   Counsel of Record
1:16-cv-01366-JEH # 227      Page 2 of 3


                     Kevin R. Oliver
                     Kathleen L. Carlson
                     Rachel L. Hampton
                     Leslie Kuhn-Thayer
                     SIDLEY AUSTIN LLP
                     One South Dearborn St.
                     Chicago, IL 60603
                     (312) 853-7000 (phone)
                     (312) 853-7136 (fax)
                     kevin.oliver@sidley.com
                     kathleen.carlson@sidley.com
                     rhampton@sidley.com
                     lkuhntha@sidley.com

                        -and-

                     Maggie E. Filler
                     Roderick and Solange MacArthur Justice
                     Center
                     160 East Grand Avenue, 6th
                     Floor Chicago, IL 60611
                     (312) 503-0899 (phone)
                     maggie.filler@macarthurjustice.org


                     Attorneys for Plaintiff Cordell Sanders




                 2
                           1:16-cv-01366-JEH # 227       Page 3 of 3


                                 CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on November 23, 2020, the foregoing

document was electronically filed using the Court’s CM/ECF system, which sent a Notice of

Electronic Filing to all counsel of record.




                                                         s/ Kevin R. Oliver
